Case 1:20-cv-01590-CFC Document 6 Filed 12/08/20 Page 1 of 1 PagelD #: 86

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

 

Civil Action No.1:20-cv-01590-UNA

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

This summons for (name of individual and title, ifany) Pipedrive \nc.

 

was received by me on (date) 11/25/2020

(1 I personally served the summons on the individual at (place)

 

on. (date) Or

 

C1) I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

ri I served the summons on (name of individual) Amy McLaren - Authorized to Accept , who is

 

designated by law to accept service of process on behalf of (name of organization) The Corporation Trust Company

1209 Orange Street, Wilmington, DE 19801 @10:01a.m. on (date) 11/25/2020 ; OF

 

© I returned the summons unexecuted because ,or

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 11/25/2020 Lp ho £0. —
3 oe o oY

Server's signature

Robert Lougheed - Process Server

Printed name and title

 

230 North Market Street
Wilmington, DE 19801

 

Server's address

Additional information regarding attempted service, etc:
